Case 18-15293        Doc 26     Filed 03/11/19     Entered 03/11/19 15:54:31          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 15293
         Lashay D Campbell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/25/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/10/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-15293              Doc 26             Filed 03/11/19    Entered 03/11/19 15:54:31               Desc         Page 2
                                                               of 3



 Receipts:

           Total paid by or on behalf of the debtor                           $190.00
           Less amount refunded to debtor                                       $0.00

 NET RECEIPTS:                                                                                                   $190.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $181.45
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                    $8.55
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                               $190.00

 Attorney fees paid and disclosed by debtor:                             $350.00


 Scheduled Creditors:
 Creditor                                                   Claim         Claim         Claim         Principal      Int.
 Name                                            Class    Scheduled      Asserted      Allowed          Paid         Paid
 Ad Astra Recovery Serv                       Unsecured         353.00           NA              NA           0.00       0.00
 ALDOUS                                       Unsecured         900.00           NA              NA           0.00       0.00
 ALLNCE COL                                   Unsecured      2,742.00            NA              NA           0.00       0.00
 American InfoSource LP as agent for          Unsecured      1,000.00            NA              NA           0.00       0.00
 Chase bank                                   Unsecured         500.00           NA              NA           0.00       0.00
 City of Chicago - Parking and red Light Ti   Unsecured     25,000.00            NA              NA           0.00       0.00
 ComEd                                        Unsecured         200.00           NA              NA           0.00       0.00
 Credit Collection Serv                       Unsecured      2,567.00            NA              NA           0.00       0.00
 Credit Management LP                         Unsecured         421.00           NA              NA           0.00       0.00
 Honor Finance LLC                            Unsecured      5,740.00            NA              NA           0.00       0.00
 Iowa Department of Revenue                   Unsecured      3,000.00            NA              NA           0.00       0.00
 Midwest Title Loans                          Unsecured         500.00           NA              NA           0.00       0.00
 Peoples Gas                                  Unsecured         300.00           NA              NA           0.00       0.00
 Receivables Management                       Unsecured      1,085.00            NA              NA           0.00       0.00
 Sprint                                       Unsecured      1,500.00            NA              NA           0.00       0.00
 St Edmunds Place                             Unsecured      1,830.00            NA              NA           0.00       0.00
 TCF Bank                                     Unsecured         400.00           NA              NA           0.00       0.00
 VERIZON WIRELESS                             Unsecured      2,404.00            NA              NA           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-15293        Doc 26      Filed 03/11/19     Entered 03/11/19 15:54:31             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $190.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $190.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
